Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and a Terminal disclaimer filed on 12/08/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Thus, claims 1 and 118-138 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 10,738,287 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Information disclosure statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Double Patenting
	Previous rejection of claims 1 and 118-138, rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of Carpenter et al., (US 10,738,287 B2) and in view of Gilchrist et al., (US 7,294,472 B2), Aris et al.,(The J. Biol. Chem., 2001, Vol. 276(4): 2333-2339) and Bubis et al., (Arch. Biochem. Biophys., 2001, Vol. 395(2): 146-157), is being withdrawn due to submission of a Terminal Disclaimer.
Allowable Subject Matter
Claims 1 and 118-138 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652